Honorable L. A. Woods
State Superintendent of Public Instruction
Austin, Texas
Dear Sir:               OpFnfon No. O-6699
                        Re: Are equalization aid schools,
                             under S. B. 167, ,@th Leg., Reg-
                             ular Session,   required to list
                             the $2.00 supplement to the per
                             capita apportionment recefved in
                             July, 1945, as receipts In the
                             budget and show same as a balance
                             to be used in calculating need
                             for equalization aid fn the school
                             year 1945-1946?
        Your recent communication to this department reads as
follow3:
        "On July 2, 1945, the State Board of Eauca-
    tion declared a $2.00 supplement to the per capita
    apportionment, which in effect, amounts to a final
    distribution of the Available School Fund for the
    school year 1944-1945.
        "We would like your opinion on the following
    questlon:
        "'Will the equalization ala schools be re-
    quired to list the $2.00 supplement above refer-
    red to as receipts in the budget and show same
    as a balance to be used in their budgets in cal-
    culating need for equalization aid for the school
    year 1945-1946 under the provisions of S.B. No.
    167, Regular Session of the 49th Legislature?"'
        Based upon our former Opinion No. o-6285, a copy of
which is hereto attached,,the questlon submitted is answered
in the affirmative.
        We are not unmindful of the contents of H.B. NO. 3,
Chap, 3, Acts of the 49th Leg. R.S., which amends certain
sections of R.B. 176, the Rural Aid.Bill passed by the 48th
Legislature, Reg. Session. This bill increased the maximum
amounts allowed for "other current expenses" during the school
Hon. L. A. Woods, page 2           o-6699


year 1944-1945. It also increased the remuneration of teachers
In State aid schools for the last four (4) months of said
year; "provided, however, this increase shall apply only to
thdse teachers who receive their salary exclusively from
State Available, Local Maintenance and,Rural Aid Funds."
Section 6 of said R. B. 3 reads as follows:
            "sec. 6. In addition and supplementary to the
       funds appropriated by the provisions of House Bill
       176, Adts of the Regular Session of the Forty-eighth
       Legislature, there is hereby appropriated out of the
       General Revenue Fund of the State of Texas, not
       otherwise appropriated, the sum of One Million
       Five Hundred and S,eventy-fiveThousancland Eighty-
       Two Dollars ($1,575,082.00), or so much thereof as
       may be necessary for the biennium ending August 31,
       1945, to be allocated and expended under the pro-
       visions of House Bill No. 176, Acts gf the Regular
       Session of the Forty-eighth Legislature, and of this
       Act."
        The provisions of sala H.B. No. 3, however, do not af-
fect the legal aspects of H.B. 176 aforesaid, as interpreted
by our former Opinion No. o-6285.
                                  Very truly yours
                               ATTORNEY GENERAL OF TEXAS
LHF:BT:wc                         By s/L. H. Flewellen
                                       L. H. Flewellen
APPROVED JUL 26, 1945                  Assistant
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/GWB Chairman